Citation Nr: 0304731	
Decision Date: 03/14/03    Archive Date: 03/24/03	

DOCKET NO.  95-08 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cysts as the 
residual of exposure to toxic chemicals, including Agent 
Orange.   

2.  Entitlement to an evaluation in excess of 20 percent for 
spondylolisthesis at the level of the fifth lumbar vertebra 
and first sacral segment, with spondylolysis. 

3.  Entitlement to an evaluation in excess of 10 percent for 
duodenal ulcer disease. 

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	A. T. McDermott, Attorney




WITNESSES AT HEARING ON APPEAL

The appellant and a friend


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
December 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 1994, November 1998, and August 2002 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  


REMAND

The veteran in this case seeks service connection for cysts 
as the residual of exposure to toxic chemicals (including 
Agent Orange), as well as increased evaluations for his 
service-connected low back disability and duodenal ulcer 
disease.  Finally, the veteran seeks entitlement to a total 
disability rating based upon individual unemployability.

As regards the veteran's claim for service connection for 
cysts as the residual of exposure to toxic chemicals, the 
Board notes that, while on various occasions, the veteran has 
indicated that a portion of his service was performed in 
Korea and/or Vietnam, his DD Form 214 reflects no evidence of 
either foreign or sea service.  Service medical records do 
suggest that the veteran was overseas, and possibly spent 
some time in Okinawa.  Accordingly, an attempt will be made 
to clarify the exact nature of the veteran's service prior to 
a final adjudication of his current claims.  

The Board further notes that, based on a review of the 
pertinent evidence of record, the veteran last underwent VA 
gastrointestinal and orthopedic/neurologic examinations for 
compensation purposes in April 1999, almost four years ago.  
Moreover, consideration has yet to be given to the "revised" 
schedular criteria for the evaluation of intervertebral disc 
syndrome which became effective in September 2002.  Under 
such circumstances, the Board is of the opinion that 
additional, more contemporaneous examinations should be 
undertaken prior to a final adjudication of the veteran's 
current claims for increase.

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA has promulgated regulations to implement 
the provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (West 2002).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Under the VCAA, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that, despite the fact that this file was in 
the RO's possession until January 2003, giving the RO ample 
opportunity to fulfill the requirements of the VCAA, the RO 
did not provide the veteran and his representative with 
either notice of the VCAA, or adequate notice of the 
information and evidence necessary to substantiate his 
claims.  This lack of notice constitutes a violation of the 
veteran's due process rights.  Hence, this case must be 
remanded to the RO in order that the veteran and his 
representative may be provided with such notice.  

Accordingly, in light of the aforementioned, the case is 
REMANDED for the following action:  

1.  The RO should contact the National 
Personnel Records Center, or appropriate 
service department, in an attempt to 
clarify/verify the veteran's reported 
overseas service in the Republics of 
Vietnam and/or Korea.  All such 
information, when obtained, should be 
made a part of the veteran's claims 
folder.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 1999, the date of the 
veteran's most recent VA examinations, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  

3.  The veteran should be afforded VA 
gastrointestinal and 
orthopedic/neurological examinations in 
order to more accurately determine the 
current severity of his service-connected 
low back disability, and duodenal ulcer 
disease.  All pertinent symptomatology 
and findings should be reported in 
detail.  Regarding the veteran's service-
connected ulcer disease, the examiner 
should specifically comment as to the 
severity (i.e., mild, moderate, 
moderately severe, severe, or pronounced) 
of the veteran's ulcer-related 
symptomatology, to include a discussion 
of the frequency of recurring episodes.  
Prior to evaluation of the veteran's 
service-connected low back disability, 
the orthopedic/neurologic examiner should 
be provided a copy of the "revised" 
schedular criteria for the evaluation of 
intervertebral disc syndrome which became 
effective September 23, 2002.  Those 
criteria must be taken into account in 
evaluating the veteran's service-
connected low back disability.  The 
orthopedic/neurologic examiner should, 
additionally, offer his opinion as to the 
functional loss due to pain, on use or 
due to flareups, attributable to the 
veteran's service-connected low back 
disorder.  The claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the 
examiners prior to conduction and 
completion of their examinations Prior to 
the examination, the claims folder should 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the reports of the 
examiners.  

4.  The RO should then review the claims 
file, and ensure that all notification 
and development action required by the 
VCAA is complete.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2002) are fully complied with and 
satisfied.  As part of this development, 
the veteran and his representative should 
be provided a copy of the "revised" 
schedular criteria for the evaluation of 
service-connected intervertebral disc 
syndrome which became effective September 
23, 2002.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), they should be 
given the opportunity to respond.

5.  The RO should then review the claims 
currently on appeal.  Should those claims 
remain denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and 
given an opportunity to respond prior to 
the case being returned to the Board.  

The Board intimates no opinion as to the ultimate 
determination warranted in this case.  No action is required 
by the appellant until he receives further notice.  The issue 
of entitlement to a total disability rating based upon 
individual unemployability will be held in abeyance pending 
completion of the development requested above.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


____________________________________________
	Renée M. Pelletier
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



